Citation Nr: 1828292	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  08-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Karin A. Bentz, Attorney At Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claim for service connection for PTSD was previously denied, most recently in a July 2005 rating decision, which he did not appeal, or submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  However, under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional, relevant service personnel records were associated with the claims file in January 2007, after the July 2005 rating decision was issued.  Accordingly, the matter of service connection for PTSD requires review on a de novo basis.  The Board has characterized the claim accordingly.  

In September 2008, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  Much of a recording of the hearing was unintelligible and only a partial transcript of the hearing could be produced.  The Veteran and his wife testified at a subsequent DRO hearing in March 2009, and a complete transcript of the hearing is of record, as is a partial transcript of the earlier hearing.

In December 2011 and May 2012, the Board remanded the case for further development.  
In March 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing at the RO.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The issue of entitlement to service connection for HTN is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has PTSD etiologically related to in-service combat stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Any error in notice or assistance in this case is harmless given the favorable determination.  
II.  Legal Criteria and Analysis

The Veteran and his attorney contend that he is entitled to service connection for PTSD as a result of his exposure to multiple stressors while serving in combat in Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-V).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  See 79 Fed. Reg. 149, 45,094 (August 4, 2014).  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, such as this one, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Nothing in the language or history of that statute or any VA regulation suggests a more specific definition.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 38 U.S.C. § 1154(b) must be resolved on a case by case basis.  VAOPGCPREC 12-99.  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has consistently reported that his stressors in Vietnam included being shot at by snipers while on guard duty, having frequent mortar and rocket attacks on various bases he was assigned to, witnessing many soldier and civilian deaths during combat situations and being involved in a near-miss midair collision between the helicopter he was a passenger in and a small plane.  His DD Form 214 shows his military occupational specialty (MOS) was petro storage specialist and that he served in Vietnam from March 1968 to February 1969.  Service personnel records reflect that he was involved in the Tet Counter Offensive campaign.  Although the Veteran did not receive any medals specifically indicative of combat service, he did receive the Bronze Star Medal for "meritorious achievement in ground operations against hostile forces."  In examining this evidence, the Board resolves any reasonable doubt in the Veteran's favor and finds that he engaged in combat with the enemy during his service in Vietnam.  Accordingly, the Veteran's accounts of in-service stressor events during combat are presumed credible and consistent with the types and circumstances of his service, and are conceded.  Id.

VA examiners in October 2004 and March 2011 reports, with a June 2011 addendum, determined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis, and an April 2015 VA examiner determined that the Veteran did not meet the DSM-V criteria for PTSD.  The October 2004 VA examiner noted that the Veteran served during the Tet Offensive and that his claimed stressor was having served in Vietnam.  The examiner found that he did not meet the DSM-IV stressful criteria.  The examiner did not address the Veteran's earlier submitted statements regarding his participation in ground operations in combat situations and having witnessed the deaths of his buddies.  The March 2011 VA examiner, while specifically finding that the Veteran did meet the DSM-IV stressor criterion did not meet all the criteria for a PTSD diagnosis, but provided no rationale in the opinion or the June 2011 addendum for why the Veteran did not meet the diagnostic criteria.  The April 2015 VA examiner also found that the Veteran did meet the stressor criteria for a DSM-V PTSD diagnosis, and had reported other PTSD symptoms, but did not meet all criteria of a diagnosis such as negative alterations in cognitions and mood and alterations in arousal and reactivity.  The examiner noted that the Veteran did not seek any treatment for his symptoms until many years following his service.  

In contrast, July 2004, January 2008 and July 2014 private psychologist's and psychiatrists' evaluations opined that the Veteran met the DSM-IV criteria for a PTSD diagnosis and linked the diagnosis to his combat-related stressors.  The evaluations were detailed and persuasive as they were supported by adequate rationale and based on the objective evidence of record.  

Based on the above, the Board finds that the evidence is at the very least in equipoise as to whether the Veteran currently has PTSD that is related to his conceded in-service combat experiences.  Resolving all reasonable doubt in favor of the Veteran, his claim for service connection for PTSD is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  


REMAND

With regard to the Veteran's claim for service connection for HTN, as service connection has been granted for PTSD in the preceding determination, the Board finds that additional development is necessary.  

The Veteran has indicated that he has had HTN since his return from service in Vietnam or the early 1970s and contends that his service-connected PTSD either proximately caused or aggravates his currently diagnosed HTN.  The Veteran has not been afforded a VA examination for his claim for service connection for HTN.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Given the above, the Board finds that the low threshold requirements for obtaining a VA examination and opinion have been satisfied.  Therefore, remand is required to obtain a VA examination to determine whether the Veteran's current HTN is related to his service-connected PTSD.

While the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C. § 5103A(b).  

Accordingly, the case is REMANDED for the following actions:  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, obtain all outstanding VA treatment records, including from the San Juan Healthcare System and any affiliated outpatient facilities and clinics, from July 2013 to the present.  

2.  The Veteran must be afforded a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed HTN.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide the following opinions:  

(a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's diagnosed HTN is related to his active duty service or any incident therein?  

(b)  If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that the Veteran's HTN is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) his service-connected PTSD.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


